Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 3/2/2022, and is a Final Office Action. Claims 1-20 are pending in the application. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: receiving information of a transaction associated with a merchant comprising: a first notification comprising one or more rewards-based payment requests for the transaction, a second notification indicating an authorization of a non-rewards based payment request of a transaction-based amount of the transaction, wherein the authorization causes a payment of the transaction amount to be transmitted, wherein the second notification is sent by the payment application upon being notified by the payment network of the authorization/sending a third notification to the rewards provider, identifying at least: the transaction, the client device or a user of the device, the one or more rewards-based payment requests/receiving a fourth notification authorizing the rewards-based payment request(s)/sending a fifth notification to the device updating the payment application with the one or more rewards-based payment requests having been applied to the transaction.
This judicial exception is not integrated into a practical application.  Claim 1 includes the additional limitations of a server device, a rewards network, a payment network, a merchant network, a client computing device, which represent generic computing elements. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, the computing elements used to implement the claimed invention represent generic computing elements; they are recited at a high level of generality. Generic computers do not amount to significantly more than the abstract idea.  The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claims 19, 20 are directed towards a computer-readable medium and device, thus meeting the Step 1 eligibility criterion. The claims comprise similar limitations to those of Claim 1 and do recite the same abstract idea as Claim 1.  The claims perform the claimed limitations using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claims are not patent eligible.
 Remaining dependent claims 2-18 further narrow the abstract ideas of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Independent Claims 1, 19, 20 recite the limitation "the merchant and the payment network” (Emphasis added by the Examiner).  There is insufficient antecedent basis for this limitation – i.e. a merchant network- in the claims. Appropriate correction and/or clarification is required.
Independent Claims 1, 19, 20 recite the limitation "the rewards provider”. There is insufficient antecedent basis for this limitation in the claims. Appropriate correction and/or clarification is required.



Claim Objections
Claim 5 is objected to because of the following informalities:  it comprises two separate “third” notifications: one that is sent from the rewards provider, and one that is sent to the rewards provider. Appropriate correction and/or clarification is required.



 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-20.




Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

					Claims do not recite an abstract idea
					Claim 1: the elements relate to particular arrangements and functions for components of computing systems configured for specialized operations for facilitating real-time rewards-based transactions via two separate networks with efficiency and convenience for user, merchant, and rewards provider.
					Claims provide technical improvements.
	The claimed invention does recite an abstract idea, as noted in the Office Action above: Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: receiving information of a transaction associated with a merchant comprising: a first notification comprising one or more rewards-based payment requests for the transaction, a second notification indicating an authorization of a non-rewards based payment request of a transaction-based amount of the transaction, wherein the authorization causes a payment of the transaction amount to be transmitted, wherein the second notification is sent by the payment application upon being notified by the payment network of the authorization/sending a third notification to the rewards provider, identifying at least: the transaction, the client device or a user of the device, the one or more rewards-based payment requests/receiving a fourth notification authorizing the rewards-based payment request(s)/sending a fifth notification to the device updating the payment application with the one or more rewards-based payment requests having been applied to the transaction. Independent claims 19, 20 are directed towards a computer-readable medium and device, thus meeting the Step 1 eligibility criterion. The claims comprise similar limitations to those of Claim 1 and do recite the same abstract idea as Claim 1.   Remaining dependent claims 2-18 further narrow the abstract ideas of the independent claims. As also noted above, the computing elements (including the networks) used to implement the claimed invention represent generic computing elements; they do not represent, alone or in combination, significantly more than the abstract idea itself, nor do they integrate the judicial exception into a practical application. Examiner respectfully disagrees that the claim provide “technical improvements”. Applicant’s Spec. describes the claimed invention as seeking to, at best, optimize a business practice/goal: “facilitating real-time and after-the-fact rewards-based transactions between users and merchants”, “provides additional rewards-based payment services and benefits to merchants, users, and reward-program providers”. There is no technical evidence/technical support in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

					Step 2A Prong Two – claims recite an integrate of any alleged judicial exception into a practical application
					Claim 1: additional elements impose a meaningful limit on any alleged judicial exception.
					These limitations provide “technological advancements”. Applicant points to the Spec, para 11.
	As noted in the Office Action above, the additional elements of the claimed invention do not integrate the recited judicial exception into a practical application, under Step 2B: This judicial exception is not integrated into a practical application.  Claim 1 includes the additional limitations of a server device, a rewards network, a payment network, a merchant network, a client computing device, which represent generic computing elements. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. Independent claims 19, 20 are directed towards a computer-readable medium and device, thus meeting the Step 1 eligibility criterion. The claims comprise similar limitations to those of Claim 1 and do recite the same abstract idea as Claim 1.  The claims perform the claimed limitations using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claims are not patent eligible. Remaining dependent claims 2-18 further narrow the abstract ideas of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  Examiner respectfully disagrees that the claim provides “technical advancements”. Applicant’s Spec., including para 11, describes the claimed invention as seeking to, at best, optimize a business practice/goal: “facilitating real-time and after-the-fact rewards-based transactions between users and merchants”, “provides additional rewards-based payment services and benefits to merchants, users, and reward-program providers”. There is no technical evidence/technical support in the Applicant’s Spec., including para 11, that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

					Claimed invention is similar to USPTO Example 42, and thus is drawn to patent-eligible subject matter. Additional elements recite a specific manner of performing a task by a computing system in a manner that results in an overall improvement of the computing system.
	Examiner notes that the instant claimed invention and USPTO Example 42 Claim 1 have different claim sets and different fact patterns, and thus the two are not analogous. Furthermore, in Example 42, Claim 1,  it was deemed that the claim recites an abstract idea, and the claim as a whole integrates the recited abstract idea into a practical application- the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Contrary to Example 42, Claim 1, the instant claimed invention recites an abstract idea, and the additional elements do not integrate the recited abstract idea into a practical application, as noted above – see Office Action above for the detailed, reasoned 35 USC 101 analysis.

					Step 2B: claims recite significantly more than the alleged judicial exception.
					Claims include several specific features that are significantly more than the cited judicial exception.  Claims provide a specific way of facilitating real time rewards-based transactions via two separate networks with efficiency and convenience for the user, merchant and rewards provider.
	As noted in the Office Action above, the claims do not include additional elements that recite significantly more than the alleged judicial exception – see the Office Action above for the detailed, reasoned 35 USC 101 analysis. Providing a specific way of facilitating real time rewards-based transactions with efficiency and convenience for the user, merchant and rewards provider represents a business practice/goal, not another technology/technical field; thus, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. The additional elements of the invention – including the networks- represent generic computing elements that do not, alone or in combination, represent significantly more than the abstract idea itself.

					Claim 1 combination of steps operates in a non-conventional and non-generic way.
	Assuming, per arguendo, that the claim 1 combination of steps operates in a non-conventional and non-generic way, Examiner notes that the 35 USC 101 and prior art analysis are two separate and distinct analyses. As per MPEP 2106.04, “exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions.”

					Claimed invention is similar to Bascom, and is thus drawn to patent-eligible subject mater.
	Examiner respectfully disagrees. The instant claimed invention and Bascom have different claim sets and different fact patterns, and therefore the two are not analogous. Furthermore, in Bascom, the Courts concluded that the claim limitation takes as an “ordered combination” under step two are an inventive concept, sufficient for patent eligibility under 35 USC 101. When considered as an ordered combination, the Federal Circuit concluded the claims provided "an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces." Id. Because of the ordered combination elements, the claims in Bascom were considered to improve the functionality of the computer, and thus amounted to significantly more under step two of the Alice analysis. Contrary to Bascom, the instant claimed invention, when implemented, does not improve the functionality of the computer nor does it improve a technology/technical field.  The present claims recite an abstract idea using additional elements that are generic computing components as discussed supra, or at best, improving an abstract idea - not an inventive concept. There is no technical evidence/technical support in the Applicant's Specification of technical improvements or of a technical solution to a technical problem.

					Prior art rejections have been overcome
	Examiner agrees. The prior art rejections have been overcome and have been withdrawn.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
6/17/2022